DETAILED ACTION
The communication received on 11/23/2020 is acknowledged by the Examiner.  Claims 1-13 are canceled by the Applicant.  Claims 14-25 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 are objected to because of the following informalities:  in claim 14, “in mass of microfibrillated cellulose” should read ---in weight of microfibrillated cellulose--- since it is customary to use weight percent, Applicant is encouraged to use accordingly, even though the mass and/or weight percent are interchangeable.  In addition, article “A” should be added to: “A paper containing cellulose fibers…” and the same for claim 24.  In claims 17, 23 and 25, the word “mechanic” should read ---mechanical--- since it means mechanical pulp. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, it is not clear what exactly means by “1.0 to 1.5% (0.6 to 6.6 g/m2)” and how 1.0 to 1.5% in mass of microfibrillated cellulose is equivalent to grammage from 0.6 to 6.6 g/m2.  In addition, what does it mean by “average” in the phrase “average diameter from 99 to 568 nanometers” since the specification does not describe or even define it.     
In claim 15, it is not clear what exactly means by phrase “paper core” since the specification does not describe or even define it.
In claims 18 and 19, it is unclear what it means by “MFC is short brown MFC” or ““MFC is long brown MFC” since the words “short or long” are relative terms that render the claims indefinite.    
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi Tajvidi, et al. US 20170072670 A1.  

Regarding claim 14, Tajvidi discloses:  Paper containing cellulose fibers, comprising from 1.0 to 1.5% (0.6 to 6.6 g/m2) in mass of microfibrillated cellulose, and grammage from 60 to 440 g/m2 (Throughout the disclosure, Abstract, claims 1 and 2, para [0007-0008], particularly para [0027] discloses “CNF are also known in the literature as microfibrillated cellulose (MCF), cellulose microfibrils (CMF), nanocellulose fibers (NCF), and nanofibrillated cellulose (NFC).”  Para [0008] discloses “The composite product may have from about 1.0 to about 5.0 wt./wt. % of dry CNF.  Para [0032] discloses “Paper may vary in weight or areal density from about 60 gsm (grams/square meter) to about 400 gsm and para [0027] discloses “The NCF have at least one dimension (e.g. diameter) in the nanometer range (e.g. 1 to 99 nm), although fiber lengths may vary from 0.1 mm to as much as about 4.0 mm depending on the type of wood or plant used as a source and the degree of refining.” ).    
The only difference between the claimed invention and Tajvidi is lack of the exact ranges of 99 to 568 nanometers of average diameter as recited in the claim limitation.  However, Tajvidi throughout the description and particularly on para [0032] discloses the diameter of NCF in range from 1 to 99 nm in which at least reads on the lower side of 99 to 568 nm.  Therefore, it is obvious that an average artisan could readily apply the teachings of Tajvidi to determine the most suitable range of diameter so as to arrive at the claimed invention.  It is worth noting that product made by Tajvidi is substantially identical to the claimed invention product, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Tajvidi is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.).
    
Regarding claim 15, Tajvidi discloses all of the limitations of its base claim 14.  Tajvidi further discloses:  wherein the paper is a Kraft, sack Kraft, corrugated paper, paper core or paperboard (Para [0004], [0030] discloses paperboard and para [0056] discloses Kraft paper.).

Regarding claim 16, Tajvidi discloses:  A process for making paper comprising adding 1.0 to 1.5% in microfibrillated cellulose (MFC) mass to a cellulose pulp, comprising a paper grammage from 60 to 440 g/m2 and average diameter of microfibrillated cellulose from 99 to 568 nanometers (All of the limitations in this claim are the same as claim 14, so the same applied herein and will not be repeated to avoid redundancy.).

Regarding claim 17, Tajvidi discloses all of the limitations of its base claim 16.  Tajvidi further discloses:  wherein the cellulose pulp to the MFC and papermaking is brown, bleached or mechanic, and that the MFC produced is derived from the same fiber mixture of said paper (Para [0024] and [0056] discloses mechanical and Kraft pulp.).

Regarding claims 18-23, Tajvidi discloses all of the limitations of its base claim 17.  Tajvidi further discloses:  wherein the MFC is short or long brown or unbleached MFC, the cellulose pulp is brown or mechanical pulp and the paper is Kraft or sack or core or corrugated or cover layer or base and intermediate layers of a paperboard or paper comprising paper grammage from 60 to 440 g/m2 and average diameter of microfibrillated cellulose from 99 to 568 nanometers (Para [0024] discloses “Other refiner disc plates tend to produce refining conditions characterized by high SEL, also known in the art as “cutting” refining, which tends to promote shortening of cellulose fibers.”  It is self-evident that unbleached pulp is brown  and Para [0056] discloses that and the grammage and diameter discussed with respect to claim 14.  In addition to what is disclosed by Tajvidi with respect to Kraft or brown or paperboard, the characterization of type of paper is obvious since a worker in paper mill well knows that each type of paper requires various strength for the intended use and therefore, the worker could readily modify the paper of Tajvidi via optimization to produce the type of papers noted by the claimed invention.).

Regarding claim 24, Tajvidi discloses:  Cellulose pulp comprising from 1.0 to 1.5% in mass of microfibrillated cellulose with diameter from 99 to 568 nanometers (All of the limitations in this claim are the same as claim 14, so the same applied herein and will not be repeated to avoid redundancy.).

Regarding claim 25, Tajvidi discloses all of the limitations of its base claim 24.  Tajvidi further discloses:  wherein the pulp is brown, bleached or mechanic (Para [0024] and [0056] discloses mechanical and Kraft pulp.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lars Axrup et al. (US 20130180680 A) is directed to a process for producing a paper or paperboard product which process comprises the steps of providing a furnish comprising fibers, adding more than 1.5% by weight (by total weight of the furnish) of cationic polymer to the furnish, adding an anionic polymer to the furnish, adding microfibrillated cellulose to the furnish and thereafter conducting the furnish to a wire in order to form a web.
Theodora Retsina et al. (US 20170328003 A) is directed to a pulp product (e.g., paper) comprising cellulose and nanocellulose, wherein the nanocellulose is derived from the cellulose in a mechanical and/or chemical step that is separate from the main pulping process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748